Citation Nr: 1219403	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  03-21 770 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

The Veteran and friend



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1988 to April 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Albuquerque, New Mexico RO, which in pertinent part denied service connection for PTSD.  In September 2004, a hearing was held before a Decision Review Officer (DRO); a transcript of that hearing is included in the claims file.  The Veteran failed to appear for an October 2006 Travel Board hearing that was scheduled at his request.  In April 2007, the matter was remanded for further development.  In December 2008, the matter was again remanded to ensure compliance with prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  In January 2010, the Board received additional evidence from the Veteran, including a statement identifying pertinent outstanding treatment records from a Vet Center in Santa Fe, New Mexico; in February 2010, the Board remanded the matter to obtain the identified records.  In July 2011, the Board remanded the matter once again, to incorporate all psychiatric disabilities (pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and to arrange for a VA psychiatric examination of the Veteran to secure a nexus opinion; he failed to appear for two scheduled examinations.


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD in accordance with DSM-IV based on a corroborated stressor event in service; a psychiatric disorder was not manifested in service; no diagnosed psychiatric disability is shown to be related to the Veteran's service; and he has repeatedly failed (without showing or alleging good cause) to report for VA examinations scheduled to ascertain whether he has a psychiatric disability that is related to his service/events therein. 





CONCLUSION OF LAW

Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  June 1999, October 1999, April 2001, January 2006, February 2010, and July 2011 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate. 

The Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in October 1999 and July 2008.  As these examinations were inadequate, the matter was remanded several times to afford the Veteran another, adequate, VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Pursuant to the Board's December 2008, February 2010 and July 2011 remand instructions, the RO attempted several times to schedule the Veteran for another VA examination; he failed to report on each occasion.  Hence, the claim must be rated based on the evidence of record.  38 C.F.R. § 3.655.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Factual Background

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  The Board has also reviewed the evidence available via Virtual VA.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In March 1999, the Veteran submitted a claim of service connection for PTSD, noting that his anxiety began in 1992 after discharge from service.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of any psychiatric disorder in service; psychiatric evaluation on March 1992 service separation examination was normal.  In a report of medical history associated with the separation examination, the Veteran indicated that he had never experienced nervous troubles, frequent trouble sleeping, depression or excessive worry, or loss of memory or amnesia. 

The Veteran's service personnel records show he served in the Persian Gulf onboard the U.S.S. Theodore Roosevelt aircraft carrier as a "damage controlman".  

On April 1994 VA Persian Gulf psychosocial screening/intake assessment, the Veteran reported an incident in which the [U.S.S. Theodore Roosevelt] was "attacked by fighter planes" and the crew was "put on battle stations for about 3 hours".  He reported that since service, he had experienced increased anger with a "shorter fuse", feeling isolated/alienated/different, and an increase in alcohol use.  He denied any difficulty concentrating, problems with his family or friends, sleep disturbances, or intrusive thoughts or dreams about his service.  The evaluating social worker noted that the Veteran did not seem to be experiencing significant emotional distress regarding his current situation or Gulf experiences.

In a November 1997 report of medical history on examination for enlistment in the Marine Corps Reserve, the Veteran indicated that he had never experienced frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  Psychiatric evaluation on the November 1997 enlistment examination was normal.  

On July 1998 VA treatment, the Veteran reported mood swings as a new "symptom he has noticed"; when depressed, he felt hopeless, sad, unmotivated, sleepy, and had difficulty with anger management.  When "up", nothing bothered him.  A psychiatry referral was considered.

On January 1999 VA treatment, the Veteran noted the onset of anxiety, diaphoresis, outbursts of anger, and mood swings without provocation.  He admitted to some depression as well.  The impressions included "new onset depression/anxiety".

On later January 1999 VA treatment, the Veteran reported feeling depressed with a lot of anxiety, that he was irritable, and that he had been isolating himself.  His psychiatric history was noted to be unremarkable; it was noted that he had attended Alcoholics Anonymous for 4 months the previous year.  He reported that he had served in the Persian Gulf and his "ship was bombed even though they didn't get close".  The diagnoses included depression, anxiety, and rule-out PTSD.  The treating clinical specialist noted that the Veteran seemed predisposed to depression prior to serving in the Persian Gulf, though he identified the Gulf experience as disturbing and there was no apparent recent precipitant to depression.  Alcohol abuse was also noted as potentially interfering with treatment and clouding the clinical picture.

On February 1999 VA PTSD biopsychosocial assessment, the Veteran reported vague memories of being molested by a man as a child, but he had no idea of his age or the specifics of the situation, as he had not wanted to deal with it.  He reported that he felt harassed in boot camp, and that the yelling bothered him, causing him to always feel "on edge".  He reported that he was fearful when heading for the Persian Gulf; that the Iraqis launched jets against the ship on which he was serving, and that he remembered hearing "this is not a drill", being called to general quarters, and experiencing a few hours of fear but no actual attack, although a missile was shot down.  He reported several accidents on board, including one in which a sailor was caught in a prop blade (the Veteran "saw the bloody sheet"), and one when a sailor was blown off the ship, and another was "sucked into an engine and his eyeballs were sucked out".  He reported that he did not directly witness any of these events.  He reported that his PTSD symptoms began in 1992.  The evaluating nurse diagnosed major depression and rule-out PTSD, noting that the Veteran was a non-combat Gulf War veteran with PTSD symptoms but somewhat mild trauma history, although this may be supplemented by a childhood abuse incident which the Veteran did not wish to discuss at that time.

On April 1999 VA treatment, the Veteran was evaluated for PTSD.  The overall opinion was that he may not have PTSD.  He spontaneously complained of depressive feelings, hypersomnia, lack of energy, and poor appetite.  The assessments included dysthymia and possible major depression.  The Veteran was invited to PTSD orientation and instructed to seek treatment for depression at the Santa Fe Vet Center.
On June 1999 VA treatment, the assessments included depression, and later anxiety rather than depression.

On October 1999 VA PTSD examination, the Veteran reported serving in the Persian Gulf aboard a nuclear aircraft carrier during the entire period of Persian Gulf buildup and active combat.  He reported that his ship was typically less than 20 miles offshore, within sight of land, and the crew and pilots were continuously active 24 hours a day because of the many flights into enemy territory, originating from the aircraft carrier.  He reported that his "combat zone experience" was very stressful for him, reporting that there was much secrecy and mystery about the war, and those aboard the ship had no idea what might happen to them.  He reported that he feared Iraqi poison gas attacks and missile attacks.  He reported that some SCUD missiles detonated in the vicinity of the aircraft carrier but did no damage.  He reported that there was a near-constant "smelly fog" around the ship, which was unexplained and aroused the sailors' suspicion.  He reported one occasion when sailors were called to General Quarters based on a perceived threat to the ship.  His job aboard the carrier was maintaining firefighting equipment and training for firefighting with other crew members.  He reported that he was directly exposed to two severe casualties, in addition to a chronic level of anxiety and fearfulness: on one occasion, a sailor on the flight deck backed into a moving propeller and was severely mutilated and killed instantly; the Veteran reported that he saw the corpse under a blood-soaked sheet.  On another occasion, the Veteran observed (via closed circuit television) a sailor on deck sustain a severe head injury after coming into close contact with the jet engine of a fighter actively engaging in combat missions.  The Veteran and his significant other reported that he began feeling depressed and irritable and had a severe sleep disorder upon his return home from service in 1992.

The October 1999 VA examiner noted that the Veteran first sought VA treatment in January 1999, at which time the diagnoses were chronic disabling dysthymia, with associated anxiety and elements of PTSD.  He was not considered to meet the full criteria for a PTSD diagnosis, though chronic depression was "well documented in the medical record" that year.  Following a mental status examination, the diagnosis was dysthymia, chronic and severely incapacitating, with associated and secondary anxiety symptoms.  The examiner noted that "a clear history of chronic, persistent and disabling depression since discharge from active duty is described by the veteran" (emphasis added).

January 2000 through May 2008 VA treatment records include assessments of PTSD, PTSD with anxiety, "combat" PTSD, panic disorder, panic attacks, dysthymia, major depression, alcohol abuse/dependence, cocaine abuse/dependence, and marijuana abuse/dependence.  On March and June 2000 treatment, the Veteran reported that while in the Persian Gulf he "saw some dead bodies" and "came back feeling completely different, can't sleep, and feeling anxious and depressed".  The records contain no opinion regarding etiology throughout beyond the unexplained assessment of "combat" PTSD based on the Veteran's self-reports.

June 2000 private records reflect that the Veteran was admitted for treatment following an anxiety attack.  The final diagnoses on discharge were anxiety and depression.

VA records reflect that the Veteran was hospitalized for nearly one month in December 2000 for substance abuse treatment.  His discharge diagnoses included alcohol dependence, cocaine dependence, marijuana abuse, and PTSD.  He reported on discharge that he experienced depression when he discovered in junior high school that his biological father wanted no contact with him, but he did not experience depression while in the Navy from 1988 to 1992.  He reported that his depression "returned" after his discharge from the Navy.

The evidence reflects that the Veteran was next admitted to the Las Vegas Medical Center in February 2001 on a voluntary basis.  The admission diagnoses included recurrent moderate major depression, rule-out panic disorder, PTSD by history, and abuse of alcohol, cocaine, and marijuana.  The Veteran reported that he had been feeling "lost" and mentally unwell in 1999 to the time of admission, with the worst of the symptoms occurring around 1992.  He reported that since 1992, he had sporadically gone to VA outpatient treatment.  He reported that he put a gun to his mouth in February 2000 with the intention of killing himself, but he put the gun away and started using alcohol, cocaine, and marijuana again after being sober for 2 months.

On June 2001 private psychological testing (on referral from the Vet Center), the Veteran reported that he developed sleep disturbance during boot camp because people were "always yelling at him".  He reported that, once he was aboard the U.S.S. Theodore Roosevelt, the aircraft taking off and landing around the clock made a lot of noise and disturbed his sleep.  He reported that he was responsible for supervising a large number of crew, including officers, if there was ever a fire on board the ship, which was a lot of responsibility for "this anxious and insecure young man".  He estimated that he handled about 20 fires on the ship, most of them electrical, and sustained physical injuries in the course of putting out the fires.  He reported that the ship was in the Gulf War zone waters for 76 days and was fired upon a number of times; he reported that missiles came at the ship once but missed it.  He reported that he saw "a couple of dead bodies", there were "a couple of guys" who walked into a plane propeller, one sailor was sucked into the jet engine of a plane and the Veteran was called to "deal with pulling this man out" and the sailor survived.  Following psychological testing, the diagnoses included "combat related" PTSD and recurrent major depressive episode.  

On March 2002 VA annual evaluation treatment, the Veteran reported that his depression was "much better since getting VA pension", with less sadness and hopelessness, feelings that had been prominent the previous year and made him feel that future medical care was futile.  

At the September 2004 DRO hearing, the Veteran testified that he was deployed to the Persian Gulf since the onset of the Gulf War when it "transformed" from Operation Desert Shield to Operation Desert Storm; he testified that he was stationed there onboard the U.S.S. Theodore Roosevelt for about 76 days, beginning prior to January 1990.  He testified that the ship was located in the Arabian Gulf, 11 miles off the coast.  He testified that the alleged stressor incident in which a sailor backed up into a propeller occurred during the 76-day deployment in the Arabian Gulf, though he did not know the individual's name.  He testified that another sailor was walking across the flight deck tying down chains and got blown over the side of the ship by jet engine exhaust; he testified that the sailor's body was not recovered as "he sunk all the way down" due to wearing about 100 pounds of chains.  He testified that there were many electrical fires on the ship, as it was a nuclear powered aircraft carrier, and alarms often went off during the night requiring him to wake up and put out the fires.  He testified that it was stressful being deployed in a combat theater".  He testified that the ship was fired on while he was stationed in the Gulf area; he testified that there may have been two instances during his deployment in which the crew was "alarmed ... to general quarters", or battle stations, which was "very high stress" and "very traumatic".  He testified that he did not seek any kind of medical or psychiatric treatment during his remaining two years of active duty because he did not have any time and stayed busy, though he "did feel the results of the traumatic experience"; he testified that he began feeling the results immediately after he was discharged.  

In a September 2005 memorandum of findings, the USASCRUR noted that it had reviewed the 1990 and 1991 command histories for the U.S.S. Theodore Roosevelt and found that on December 31, 1990, members of the carrier's crew and squadron HS-9 rescued the crew of an EA-6B aircraft that went into the water after an arresting gear cable parted when the aircraft attempted to land.  On February 2, 1991, an A-6 aircraft from squadron VA-36 was lost in combat on a combat mission over Faylaka Island, with both crewmembers declared dead.  On February 5, 1991, an FA-18 aircraft from squadron VFA-87 was lost while returning from a combat mission, with the pilot listed as dead.  On April 14, 1991, the ship's motor whaleboat rescued a man who had fallen overboard.  The USASCRUR also reviewed the March 1991 deck logs for the U.S.S. Theodore Roosevelt, which revealed that on March 5, 1991, a sailor fell off the UB-2 boat and into the water; he was recovered with no apparent injuries.  On March 13, 1991, another individual fell into the water while stepping into a UB boat and suffered no apparent injuries.  The Naval Historical Center was unable to locate the U.S.S. Theodore Roosevelt's deck logs for January or February 1991.  The histories do not document the U.S.S. Theodore Roosevelt being fired on by missiles in 1991.

Based on these findings, the RO conceded one stressor as verified: that of the Veteran seeing a sailor fall overboard and be rescued unharmed.  In April 2007, the Board remanded the matter to afford the Veteran a VA psychiatric examination to determine whether this verified event was sufficient to constitute a stressor event to support a diagnosis of PTSD.

On July 2008 VA examination, the Veteran reported that his MOS in service was "damage control", which entailed responding to fires and other environmental emergencies that occurred aboard the U.S.S. Theodore Roosevelt, on which he served in the Persian Gulf during Operations Desert Shield and Desert Storm.  He reported experiencing traumatic events during his deployment including, 1) regularly having to report to battle stations, not knowing if it was a drill or if the ship was actually under attack; 2) being unexpectedly put in command during a "battle stations" emergency because his chief had a "break down" and experiencing acute stress and fear for his and others' safety; and 3) seeing several dead bodies of soldiers who had died from an accident on the ship.  He reported post-service psychosocial adjustment consistent with a diagnosis of chronic moderate to severe PTSD.  Following a mental status examination, the diagnoses included chronic moderate PTSD, alcohol dependence in full remission, and polysubstance abuse in full remission.

The July 2008 VA examiner opined that the Veteran met the DSM-IV criteria for chronic moderate PTSD.  The examiner noted the Veteran's reports of exposure to multiple traumatic events in service which involved the threat of death to himself and others around him and to which he responded with intense fear, helplessness, and horror.  The examiner noted that the Veteran endorsed symptoms of PTSD in response to recollections of "his trauma" and nightmares of reliving his "combat experiences".  The Veteran reported that he began to experience the noted symptoms "immediately following his combat-related traumatic experiences while serving in the military".  The examiner concluded that the Veteran's PTSD and associated psychosocial impairment "are likely related to the traumatic events he experienced during his military service".  The examiner noted that no other psychiatric disorders were found, other than depression secondary to PTSD.

In December 2008, the Board found the July 2008 VA examination inadequate, as it was conducted by a psychologist (rather than a psychiatrist, as instructed in the April 2007 remand), did not respond to the questions posed by the Board, and provided a diagnosis of PTSD without any of the detailed explanation sought by the Board on remand (apparently accepting the Veteran's uncorroborated stressor accounts at face value).  Most importantly, the July 2008 examination did not acknowledge the one alleged stressor event that was corroborated, upon which a valid diagnosis of PTSD could be based.  The Board therefore remanded the matter again to afford the Veteran an adequate VA examination.  

The Veteran was scheduled for a new VA examination in February 2009, for which he failed to report.  He then failed to report for scheduled VA examinations in September 2009 and November 2009.  

In January 2010, the Veteran submitted a statement that he had received treatment at the Santa Fe, New Mexico Vet Center, requesting that the records be obtained for association with his claims file.

In February 2010, the Board remanded the matter once again to obtain the outstanding Vet Center records, and to develop the claim accordingly, including affording the Veteran a VA examination if records received suggested that the Veteran had PTSD based on the one corroborated stressor event in service.

Records received thereafter include an April 2000 Vet Center treatment record, when the Veteran reported feeling depressed and anxious all the time.  On September 2000 case summary, the presenting problems included marital/family, and depression.  On March 2001 treatment, the Veteran requested services for PTSD, anxiety, sleeping problems, and benefits; the assessments included benefits, PTSD symptoms, anxiety, and depression.  On later March 2001 treatment, the Veteran reported "exacerbation of PTSD symptoms".  On April 2001 treatment, a diagnostic interview found classic symptoms of PTSD; the Veteran reported that he was trained in damage control in service, and saw three incidents of sailors injured in accidents to which he had to respond (two of which involved bodies of deceased).

The Veteran was scheduled for a November 2010 VA examination, for which he yet again failed to report.

In July 2011, the Board remanded the matter again pursuant to evolving case law, specifically Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under Clemons, a mental health disability claim includes any mental disorder that may be reasonably encompassed by the Veteran's description of the claim, symptoms, and other information of record.  Because the rating decision on appeal had only addressed PTSD (despite the Veteran's many other psychiatric diagnoses), the matter was remanded to incorporate all psychiatric diagnoses.  The remand also instructed that the Veteran should be scheduled for a VA examination to determine the etiology of any/all psychiatric diagnoses.  The Veteran was very clearly advised of 38 C.F.R. § 3.655, which states that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant without good cause fails to report for such examination, in an original compensation claim, the claim shall be rated based on the evidence of record.

A September 2011 notation in the claims file indicates that the Veteran failed to report to two examinations scheduled pursuant to the Board's July 2011 remand, and he did not contact the VA Medical Center regarding his missed appointments to attempt to reschedule or to offer good cause for his failure to report.  The matter was therefore readjudicated and returned to the Board.

Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

On July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In the July 2011 remand, the Board advised the Veteran that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant without good cause fails to report for such examination, in an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  The Veteran was specifically advised that the evidence of record at the time of the July 2011 remand did not show a diagnosis of PTSD based on the one conceded stressor event of a sailor falling overboard and being rescued unharmed, and it did not otherwise show a nexus between any diagnosed psychiatric disability and service.

Pursuant to the July 2011 remand instructions, the Veteran was scheduled for a VA examination in August 2011, for which he failed to appear once again.  A September 2011 development note indicates that the Veteran had in fact failed to report to two scheduled examinations, and he had not contacted the VA Medical Center regarding his missed appointments.  Accordingly, the matter shall now be rated based on the evidence of record.

PTSD

The Veteran does not contend, and the evidence does not show, that he engaged in combat with the enemy.  Consequently, his alleged stressors for a diagnosis of PTSD must be corroborated by credible supporting evidence.  However, his noncombat stressors are, for the most part, not corroborated, and he has not received a diagnosis of PTSD that is based on the stressor that is corroborated.

The Board observes that the relaxed evidentiary standards of the revised 38 C.F.R. § 3.304(f)(3) might apply in this case (given the circumstances of the Veteran's service and the nature of his allegations); however, they cannot be applied due to the Veteran's failure to co-operate, as he has repeatedly declined to present for a VA psychiatric examination (provided for under that regulation).   

The Veteran's account of seeing a sailor fall overboard and be rescued unharmed has not been cited by any health professional as a stressor underlying a diagnosis of PTSD.

The Veteran's accounts of being harassed in boot camp, feeling "fearful" when heading for the Persian Gulf, the U.S.S. Theodore Roosevelt being "bombed", the Iraqis "launching jets against the ship", an incident of being called to general quarters and experiencing a few hours of fear but no actual attack, fear of Iraqi poison gas and missile attacks, seeing under a bloody sheet the remains of a sailor who had been caught in a moving propeller blade, hearing of a sailor who was "sucked into an engine and his eyeballs were sucked out", seeing (via closed circuit television) a sailor on deck sustain a severe head injury after coming into close contact with the jet engine of a fighter actively engaging in combat missions, regularly having to report to battle stations uninformed of whether it was a drill or an actual attack, and being unexpectedly put in command during a "battle stations" emergency because his chief had a "break down" and experiencing acute stress and fear for his and others' safety, have all been determined to either be uncorroborated or incapable of corroboration based on information available.  USASCRUR reviewed the records of the U.S.S. Theodore Roosevelt from the time period in question and could not verify any alleged stressor incident.  

Further, the Board finds that many of the Veteran's statements are simply not credible.  "Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness's testimony".  The Veteran's accounts of stressors are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999).  His credibility is also weakened by inconsistent descriptions of the stressors (e.g., regarding the sole verified stressor of a sailor falling overboard, he testified that the sailor "sunk all the way down" because he was weighted down with 100 pounds of chains).  The verification memorandum notes that, while a sailor did indeed fall overboard, he was rescued unharmed.  None of the other incidents alleged to have occurred onboard the U.S.S. Theodore Roosevelt during the Veteran's service on the ship was corroborated as described, or even close to as he described them.  As the Veteran's uncorroborated stressor accounts are self-serving, inconsistent, and not credible, they cannot serve as a valid underlying basis for a diagnosis of PTSD. 

Post-service treatment records show that the Veteran's first documented medical treatment for a psychiatric condition was in January 1999 diagnosed as "new onset depression/anxiety".  On April 1994 VA Persian Gulf psychosocial screening/intake assessment, the evaluating social worker noted that the Veteran did not seem to be experiencing significant emotional distress regarding his current situation or Gulf experiences.  Also noteworthy is the November 1997 report of medical history associated with an examination for enlistment to the Marine Corps Reserve, when the Veteran indicated that he had never experienced frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort, and psychiatric evaluation was normal.  

As noted above, treatment records from January 2000 show diagnoses of PTSD.  However, such diagnoses are based on the Veteran's accounts of stressor events that are unsupported, and deemed not credible.  A medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an opinion by a mental health professional based on a postservice examination of the Veteran cannot be used to establish the occurrence of a stressor).  Therefore, these diagnoses lack probative value. 

In summary, the record does not show that the Veteran engaged in combat with the enemy, there is no credible supporting evidence of most of his alleged non-combat stressor events, and there is no valid diagnosis of PTSD based upon the single conceded stressor of a sailor falling overboard and being rescued unharmed.  As a threshold legal requirement for establishing service connection for PTSD is not met, service connection for such disability is not warranted. 

As the record shows diagnoses of psychiatric disabilities other than PTSD, the analysis proceeds to whether any such disability may be service connected.  An acquired psychiatric disability was not noted in service or clinically noted post-service prior to 1999, and service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.  As a psychosis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

No medical professional has related a currently diagnosed psychiatric entity other than PTSD to the Veteran's service.  His bare allegation that his variously diagnosed psychiatric disability is related to service is without probative value.  He does not explain the rationale for the opinion, or cite to supporting clinical data, and has not submitted any supporting medical opinion or textual evidence in support of his allegation.  

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for a variously diagnosed psychiatric disability, and the appeal in the matter must be denied.





ORDER

Service connection for a psychiatric disorder, to include PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


